DETAILED ACTION
This Non Final Office Action is in response to the arguments, amendments, and Request for Continued Examination [April 18, 2021].
Claims 1, 3, 7, and 18 have been amended. 
Claims 1-19 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims (1 and 7) are directed towards a user interface configured for a first user to create, select, or both select and create one or more elements for a branding kit, determining roles for different users (in the claims a first and second user), providing options for the first user to create or add a template, provide the first user with options to restrict access to design elements within the template, provide a second user to create a design utilizing the template and allowable design elements (within accordance of restrictions placed by first user), in response to editing a design element (claimed invention describes as font, color, and color) automatically updating the template and storing the design. Claim 7 further discusses elements directed towards describing roles and permissions based on indicia of the roles by an administrator and other users within the system with respect to the permissions and functionality of the system. The independent claims are merely describing a collaborative workspace for users to have access to content that is able to be edited and or restricted 
The independent claim can also be described as being directed towards a mental, manual process being implemented on a computer. The mental process is designing marketing material for a brand with a logo, color, and font. The designs are selected, modified/edited, and publishing the completed material. Having roles for users to access is also a mental process in terms of people have roles on a marketing team in terms of what they can access, edit, and approve. An intern has less freedom than a senior editor/designer on the team. The claimed invention is merely taking a team collaborative marketing plan and using generic computer elements to implement the abstract idea. Further, the automatic updates can be mental process as teams can sit around and if an edit is done within the room of designers then everyone in the room can see the immediate impact/change 
This interpretation is based in light of the originally filed specification paragraphs [76-93] and figure 8. The specification describes the claimed invention as a collaborative environment for a marketing design team that has elements that certain people can have access to or edit based on the roles and elements restricted from design. The trademark is based on the Coca-Cola element of figure 8 as the trade design of Coca-Cola would not be able to be edited within a marketing environment as the design is 
Examiner notes that the claim limitations regarding the edits from a first color, font, and logo to a second color, font, and logo and then automatically updating the associated design is further describing the abstract idea. The automatic updating is merely describing when the designs are modified for the other users, but the automatically is not indicative of the speed or timing of when the updates occur. A user is still able to intervene (e.g. saving the file/document with the edits) and the system storing said edited file. Automatically also is not within the interpretation that rules are checked. A process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function”. Having a computer implement the edits and automatic updates is merely using the considered additional elements (discussed below) as generic technology to implement the abstract idea. 
Step 2(a)(II) considers the additional elements of the independent claim in terms of the abstract idea being transformed into a practical application. The additional elements of the independent claims are “a computing device with a processor, memory, and local storage”, “a remote 
Step 2(b) considers the additional elements of the independent claim in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are “a computing device with a processor, memory, and local storage”, “a remote storage”, “wherein the one or more of the local storage, the at least one server, and remote storage”, “a user interface”, “a first and second user”, and “logging on to the system”. The additional elements of the independent claims are described in originally filed specification paragraphs [4-9 and 75-77] and figures 1-3. The additional elements, based on consideration of the claim language and specification, are merely describing generic technological elements to implement the abstract idea. The system elements are generic computer 
Dependent claims 2-6 and 8-19 are directed towards further aspects of the abstract idea without additional elements beyond the elements considered with respect to the independent claims. The dependent claims are directed towards aspects regarding the roles of the users and permissions for accessing design elements (restricting, limiting, defining roles and limiting based on roles), describing where the system stores using the generic storage elements (third party remote storage), who can receive and edit within the collaborative workspace (via invite, internal, external, and both internal and external), selecting a team color (merely describing an aesthetic design element that is non-functional refer to MPEP 2144.04 and 2111.05), and describing a third party marketplace with the elements of the collaborative workspace (restrictions, limitations, and functionalities described in the abstract idea within the marketplace). There is no additional elements and the dependent claims do not transform the abstract idea nor are they significantly more than the identified abstract idea of the independent claims. 
The claims, when considered individually and as a whole, are directed towards a collaborative workspace for users to edit and modify designs with 
Claims 1-19 describe an abstract idea without significantly more or transformed into a practical application, therefore, the claimed invention is directed towards non-eligible subject matter and thus rejected under 35 USC 101
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hensen et al [2003/0195802], hereafter Hensen, in view of Spring et al [2005/0102260], hereafter Spring, further in view of Damore et al [2014/0324968], hereafter Damore.
Regarding claim 1, Hensen discloses a system comprising:
a) at least one computing device with a processor, memory and local storage, the at least one computing device capable of executing instructions for presenting a user interface to at least one user (Fig 2 and paragraphs [28-32]; Hensen discloses a computing system that provides processor, memory, and database to implement the advertising design system.); 
b) at least one server operably connected to the at least one computing device for storing, executing and distributing the instructions for presenting the user interface to the at least one user (Fig 2 and paragraphs [28-34]; Hensen discloses an application server to implement the advertising template edit system.); and 
wherein the instructions for presenting the user interface to the at least one user, when executed, cause the at least one computing device to: display a user interface configured for the first user to select, create or both select and create one or more colors and one or more fonts and one or more logos for a branding kit, wherein the one or more colors, fonts and logos are stored in the local storage as the branding capital design elements associated with the branding kit, the first user role, and the second user role (Fig 1, 2, and paragraphs [25-31]; Hensen discloses an advertisement and marketing system that provides an interface for a user to access and create 
Further, Hensen discloses different user permissions (front-end, back-end, and third-party which are interpreted as different user roles) with different access elements. The different access elements includes the back-end user determining and providing the specific logos and templates available to the front-end and third-party user. The company logos and other assets (content, copy, graphics) are stored within a database that the users (based on permissions) have access to.); and 
based on a determination by the system of the first user role and the second user role: provide, via the user interface, an option for the first user to add or create a first template or layout for the branding kit, the first template or layout comprising design elements with the selected or created 2 fonts and logos, including a first font, and a first logo (Paragraphs [27-31 and 38-42]; Hensen discloses that the system has different roles based on permissions within the branding elements and the first user (interpreted through the Company user) creates templates and designates the permissions for the front-end access users regarding which templates and ; 
provide, via the user interface, an option for the first user to select constraints on one or more design elements in the first template or layout (Paragraphs [25-32]; Hensen discloses that the system has different roles based on permissions within the branding elements and the first user (interpreted through the Company user) creates templates and designates the permissions for the front-end access users regarding which templates and branding elements are available for a specific client. The constraints are disclosed through the elements that the front-end user has permissions to use in terms of branding capital as well as copy elements that have additional permission locks (whether a front-end user can or cannot edit the copy text).); 
provide, via the user interface, user interface elements for the second user to create a first design utilizing the first template or layout that includes the first font, the first color and the first logo, wherein the user interface elements are in accordance with the constraints selected by the first user (Paragraphs [25-37]; Hensen discloses that the system (upon determining the user permissions) has elements on a front-end system for the dealer to access and edit in terms of creating the marketing/branding elements. The permissions are based on the first (Company) user designating the ; 
store the first design associated with the branding kit the storage (Paragraphs [25-41]; Hensen discloses that the back-end and front-end users are given permissions for creating and editing templates. This includes the front-end user editing templates for the back-end, as well as the back-end editing and given optional approval for the edit of a template/designs. The templates are stored within the system. The system architecture shows remote storage through a database (Fig 2 and paragraphs [28-35]). Damore (combined further down below) teaches the specific structure of the remote storage.),
Hensen discloses the above-enclosed limitations regarding an advertising design system that provides different user permissions access to templates where users can access, edit, and design with templates, logos, fonts, and other features, however, Hensen does not specifically disclose having a first color or the first user in the system editing the template/layout based on the color, logo, and font (Hensen discloses that a user can edit using content such as a logo but not specifically that the first user edits the templates for the color and font); 
Spring teaches the first template or layout comprising design elements with the selected or created 2colors and fonts and logos, including a first font, a first color (Paragraphs [65-69]; Spring teaches a similar collaborative 
provide, via the user interface, user interface elements for the first user to edit the first font into a second font (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-end company user as disclosed by Hensen) to edit templates based on settable features. The settable features taught by Spring are font and color, but within the combination would include logos (as an element that is disclosed by Hensen) such that the first user creates a first color, first font, and first logo. The combination is based on Hensen disclosing that users can edit logos within the advertising design system and other features [25-27 and 37-39] and Spring teaches a similar editing element that shows the first user is able to edit the template in terms of font and color. Thus in the combination the template can be edited by the first user for the logo, font, and color that allows for more customized template design allowing for more creative control for layouts used by other users.); 
provide, via the user interface, user interface elements for the first user to edit the first color into a second color (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-; 
provide, via the user interface, user interface elements for the first user to edit the first logo into a second logo (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-end company user as disclosed by Hensen) to edit templates based on settable features. The settable features taught by Spring are font and color, but within the combination would include logos (as an element that is disclosed by Hensen) such that the first user creates a first logo. The combination is based on Hensen disclosing that users can edit logos within the advertising design system and other features [25-27 and 37-39] and Spring teaches a similar editing element that specifically shows the first user is able to edit the template in terms of the settable features (including logo ; 
Hensen discloses an advertising system that allows a user to have access, edit, and provide permissions for templates with logos and other content and Springer teaches a similar system that provides specific content settings for color and font. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the template design and user role permission system for a marketing/branding campaign system of Hensen to include the ability for the templates and designs to have editable fonts that update the design as taught by Spring since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as fonts and colors are an integral element with respect to copy and other content materials within a branding/marketing campaign design and having the option to edit and select fonts and colors allows for a more accessible interface template design system.
Therefore, from this teaching of Spring, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the template and first design are replaced and automatically updated based on the editing of content. Examiner notes that Hensen and Spring have aspects of storing and updating the files but not the specific action of updating both the template and associated file;
Damore teaches c) a remote storage operably connected to the at least one server and to the at least one computing device, the remote storage storing thereon the instructions for presenting the user interface to the at least one user; wherein one or more of the local storage, the at least one server and the remote storage has stored thereon branding capital design elements; and wherein the remote storage has stored thereon indicia of user roles, including a first user role for a first user and a second user role for a second user (Paragraphs [111-113]; Damore teaches a ; 
in response to editing, automatically update, via the computing device, both the first template or layout and the first design (Paragraphs [53-56, 72-75, and 79-82] Damore teaches that a similar collaboration system allows a user to modify/edit a master profile (interpreted as template) that would automatically update other profiles (interpreted as design) associated with the master profile. The combination is based on Hensen and Spring having updated within the database the edited templates with the content {Hensen [25-31] and Spring [73-75]} and Damore teaches the specific action of in response to editing the template (master file) automatically updating the template (master file) and the design (associated working files). It would be obvious to have the automatic updates based on the template and associated files as it would ensure proper version control of 
Examiner notes that the term “automatically” is within the broadest reasonable interpretation as based on user intervention. The automatic updates describes and merely requires that the user edit and store/update within the system. There is no requirement that rules are checked, the action is without user intervention, or timing in terms of the speed of the updated files (e.g. instantaneous, real-time). The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).);  
wherein each said automatic update is based on the stored association and (Paragraphs [53-56, 72-75, and 79-82] Damore teaches that a similar collaboration system allows a user to modify/edit a master profile (interpreted as template) that would automatically update other profiles associated with the master profile. Damore teaches the specific action of in response to editing the template (master file) automatically updating the template (master file) and the design (associated working files). The stored association is based on the master file and working profiles. It would be obvious to have the automatic updates based on the template and 
Within the combination, Hensen teaches wherein the first design is made 3available, based on the association, to a third user both before and after each said automatic update (Fig 9A and paragraphs [41-45]; Hensen discloses that a third user (approver) receives designs to approve from the front-end user. This is based on the combination having the automatic updates for the first design and the approver having to approve/deny designs through a continuous process that has the first user edit the design and send for approval. The interpretation of the approver (third user) having to approve/deny of the designs is within the interpretation based on originally filed specification [5-7] and Applicant’s Remarks pg. 22 that describes the limitation in terms of what happens to the designs that have already been created by another user using a template.). 
The combination teaches a collaborative system for template and designs that are modified and edited from users which are then sent for approval from a third user in a cycle until the design is approved and Damore teaches that a similar collaborative system has automatic updates for designs where the master file (template) is modified and associated works are updated accordingly. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the 
Therefore, from this teaching of Damore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative system for template and designs that are modified and edited from users which are then sent for approval from a third user in a cycle until the design is approved of the combination the ability to have a similar collaborative system has automatic updates for files where the master file (template) is modified and associated works (designs) are automatically updated accordingly as taught by Damore for the purposes of the automatic updates would ensure proper version 
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Hensen further discloses wherein the stored instructions are executable on the at least one computing device and the at least one server (Fig 2 and paragraphs [28-31]; Hensen discloses the system architecture including a server and computing device that the users interface with to access and implement the branding/marketing elements.).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Hensen further discloses wherein the indicia of user roles restrict access to the branding capital (Paragraphs [25-37]; Hensen discloses that the system (upon determining the user permissions) has elements on a front-end system for the dealer to access and edit in terms of creating the marketing/branding elements. The permissions are based on the first (Company) user designating the templates and other assets that are available for inclusion with respect to the client.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Hensen further discloses wherein modifications to the branding capital are limited by the indicia of user roles (Paragraphs [25-37]; Hensen .  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Hensen further discloses wherein the remote storage is a third party market place (Paragraphs [25-36 and 46-50]; Hensen discloses a third party connected with the system where the marketing material can be downloaded and rendered (interpreted as stored) in terms of third party terminals.).
Claims 3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hensen et al [2003/0195802], hereafter Hensen, in view of Spring et al [2005/0102260], hereafter Spring, and Damore et al [2014/0324968], hereafter Damore, further in view of Berger et al [2015/0082195], hereafter Berger.
Regarding claim 3, the combination teaches the above-enclosed limitations; 
wherein the executable instructions, that when executed cause the at least one computing device to: a) log an administrator onto the system (Paragraphs [28-31]; Hensen discloses that the system has three classes of users which includes a Company User back-end that allows the user to manage and create templates (interpreted as administrator).); 
d) add, create or both add and create templates for the branding kit (Paragraphs [27-31 and 38-42]; Hensen discloses that the system allows a user to creates templates within the advertising system.); 
g) upload existing branding capital for use by the team (Paragraph [25-31]; Hensen discloses that the Company provides copy and other branding elements that are available within the template for the front-end user to use.); 
h) access the system by the team within the assigned role to work on the design (Paragraphs [25-35]; Hensen discloses that the permissions are based on the proper login credentials for the user. The provided login allows access to either the front-end or back-end based on the permissions (interpreted as access within the assigned role).); 
j) edit all the various design elements to complete the branding kit by the team (Paragraphs [25-35]; Hensen discloses that the front-end user is able to edit and design the project using the branding elements and other templates that are given permission to the user.); 
k) review the completed branding kit and marketing material; l) share the completed branding kit and marketing material; m) authorize the branding kit and marketing material; and n) publish the branding kit and marketing material (Paragraphs [44-50 and 64-68]; Hensen discloses that once the front-end user completes the marketing material, the back-end user has the option to approve the material and once the material is approved it is then published and shared (sharing interpreted as being sent to third-party for fulfillment). The third-party fulfillment and sending of the advertisement to be rendered is interpreted as publishing the branding and marketing kit.).
Within the combination, Spring teaches c) select, create, or both select and create the one or more colors, the one or more fonts and the one or more logos for a branding kit (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-end company user as disclosed by Hensen) to edit templates based on settable features. The settable features taught by Spring are font and color, but within the combination would include logos (as an element that is disclosed by Hensen) such that the a user creates a first color, first font, and first logo for template (interpreted as for a branding kit).); 
The combination teaches a branding template and user roles that are defined within the system (front-end, back-end, and third party), however, 
Berger teaches b) create a team by the administrator; e) define and add user roles for team members; 46f) invite team members to participate in a design and branding process; i) stream a team member's completed parts of the branding capital to a team homepage for all the other team members to access (Paragraphs [34-45 and 57-60]; Berger teaches a similar template design system that allows for a collaborative workspace for users to access and create work items (such as the branding materials as taught by the combination). Berger specifically teaches that the collaborative workspace allows for users to invite other users to a workspace. Users in the workspace can add, edit, and delete content from the workspace, and team members are designated by the roles and permissions with respect to access rights (similar to the combination in terms of front-end and back-end permissions). Streaming is interpreted through the workspace that provides notifications and real-time aspects with regards to adding, deleting, or modifying elements in the workspace. Further, the interface allows for action items to be created and manipulated for the collaborators. It would be obvious to combine the branding/marketing system with the ability of the collaborators having invited and permission based access rules as taught by Berger as the collaboration allows for teams to have more efficient and user-friendly communication with regards to projects [Berger 5].); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the permission based branding and marketing template system of the combination the ability for a collaborative system that allows users to work in teams and have access rules defined by roles and have the team notified and display the different elements that are being manipulated as taught by Berger since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the collaboration allows for teams to have more efficient and user-friendly communication with regards to projects [Berger 5]. 
Therefore, from this teaching of Berger, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the permission based branding and marketing template system of the combination the ability for a collaborative system that allows users to work in teams and have access rules defined by roles 
Regarding claim 7, Hensen discloses a method comprising the steps of: 
a) logging onto the system by an administrator, via a computing device (Paragraphs [28-31]; Hensen discloses that the system has three classes of users which includes a Company User back-end that allows the user to manage and create templates (interpreted as administrator).); 
e) adding, creating or both adding and creating templates for the branding kit by the administrator, via the user interface (Paragraphs [27-31 and 38-42]; Hensen discloses that the system allows a user to creates templates within the advertising system.), 
g) uploading existing branding design elements for use by the team, via the user interface, to a local storage or to a remote storage (Paragraph [25-31]; Hensen discloses that the Company provides copy and other branding elements that are available within the template for the front-end user to use.); 
i) based on a determination by the computing device of the first user role and the second user role: providing, via the user interface, an option for the first user to select constraints on one or more design elements in the first template or layout (Paragraphs [25-32]; Hensen discloses that the ; 
providing, via the user interface, user interface elements for a second user to create a first design utilizing the first template or layout wherein the user interface elements are in accordance with the constraints selected by the first user (Paragraphs [25-32]; Hensen discloses that the system has different roles based on permissions within the branding elements and the first user (interpreted through the Company user) creates templates and designates the permissions for the front-end access users regarding which templates and branding elements are available for a specific client. The constraints are disclosed through the elements that the front-end user has permissions to use in terms of branding capital as well as copy elements that have additional permission locks (whether a front-end user can or cannot edit the copy text).); and 
storing the first design associated with the branding kit (Paragraphs [25-41]; Hensen discloses that the back-end and front-end users are given permissions for creating and editing templates. This includes the front-end user editing templates for the back-end, as well as the back-end editing and given optional approval for the edit of a template/designs. The templates are ; 
k) editing various design elements to complete the branding kit by the team, via the user interface (Paragraphs [25-35]; Hensen discloses that the front-end user is able to edit and design the project using the branding elements and other templates that are given permission to the user.), 
l) reviewing the completed branding kit and marketing material, via the user interface; 6m) sharing the completed branding kit and marketing material, via the user interface; n) authorizing the branding kit and marketing material, via the user interface; and o) publishing the branding kit and marketing material, via the user interface (Paragraphs [44-50 and 64-68]; Hensen discloses that once the front-end user completes the marketing material, the back-end user has the option to approve the material and once the material is approved it is then published and shared (sharing interpreted as being sent to third-party for fulfillment). The third-party fulfillment and sending of the advertisement to be rendered is interpreted as publishing the branding and marketing kit.).  
Hensen discloses the above-enclosed limitations regarding an advertising design system that provides different user permissions access to templates where users can access, edit, and design with templates, logos, fonts, and other features, however, Hensen does not specifically disclose having a first color or the first user in the system editing the template/layout 
c) selecting, creating, or both selecting and creating one or more colors, one or more fonts and one or more logos for a branding kit by the administrator, via the user interface (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-end company user as disclosed by Hensen) to edit templates based on settable features. The settable features taught by Spring are font and color, but within the combination would include logos (as an element that is disclosed by Hensen) such that the a user creates a first color, first font, and first logo for template (interpreted as for a branding kit).); 
wherein the one or more colors, fonts and logos are stored in a local storage or remote storage as branding capital design elements associated with the branding kit, the first user role, and the second user role (Paragraphs [25-41]; Hensen discloses that the back-end and front-end users are given permissions for creating and editing templates. This includes the front-end user editing templates for the back-end, as well as the back-end editing and given optional approval for the edit of a template/designs. The templates are stored within the system. The system architecture shows storage through a database (Fig 2 and paragraphs [28-35]). The database contains the template and other branding materials (interpreted as design 
Examiner notes Damore (combined down below) teaches the specific structure of the remote storage.),
that includes the 5first font, the first color and the first logo (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-end company user as disclosed by Hensen) to edit templates based on settable features. The settable features taught by Spring are font and color, but within the combination would include logos (as an element that is disclosed by Hensen) such that the a user creates a first color, first font, and first logo for template (interpreted as for a branding kit).), 
wherein the one or more colors, fonts and logos include a first font, a first color and a first logo (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-end company user as disclosed by Hensen) to edit templates based on settable features. The settable features taught by Spring are font and color, but within the combination would include logos (as an element that is disclosed by Hensen) such that the a user creates a first color, first font, and first logo for template (interpreted as for a branding kit).); 
provide, via the user interface, user interface elements for the first user to edit the first font into a second font (Paragraphs [65-69]; Spring ; 
provide, via the user interface, user interface elements for the first user to edit the first color into a second color (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-end company user as disclosed by Hensen) to edit templates based on settable features. The settable features taught by Spring are font and color, but within the combination would include logos (as an element that is disclosed by Hensen) such that the first user creates a first color, first font, and first logo. The combination is based on Hensen disclosing that users can edit logos within the advertising design system and other features [25-27 and 37-39] and Spring teaches a similar editing element that shows the first ; 
provide, via the user interface, user interface elements for the first user to edit the first logo into a second logo (Paragraphs [65-69]; Spring teaches a similar collaborative design system that allows a user (the back-end company user as disclosed by Hensen) to edit templates based on settable features. The settable features taught by Spring are font and color, but within the combination would include logos (as an element that is disclosed by Hensen) such that the first user creates a first logo. The combination is based on Hensen disclosing that users can edit logos within the advertising design system and other features [25-27 and 37-39] and Spring teaches a similar editing element that specifically shows the first user is able to edit the template in terms of the settable features (including logo as shown by Hensen). Thus in the combination the template can be edited by the first user for the logo that allows for more customized template design allowing for more creative control for layouts used by other users.); 
Hensen discloses an advertising system that allows a user to have access, edit, and provide permissions for templates with logos and other content and Springer teaches a similar system that provides specific content settings for color and font. 

Therefore, from this teaching of Spring, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the template design and user role permission system for a marketing/branding campaign system of Hensen to include the ability for the templates and designs to have editable fonts that update the design as taught by Spring for the purposes of fonts and colors are an integral element with respect to copy and other content materials within a branding/marketing campaign design and having the option to edit and 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the template and first design are replaced and automatically updated based on the editing of content. Examiner notes that Hensen and Spring have aspects of storing and updating the files but not the specific action of updating both the template and file. Further, Hensen and Spring teach the specific content being edited/updated of color, font, and logo;
Damore teaches in the remote storage (Paragraphs [111-113]; Damore teaches a remote storage implementation that is connected through the network. This would be obvious to combine with the network based storage database within the combination (specifically Hensen [28-34]). The branding capital is through Hensen [28-38] that has the templates and other marketing pieces stored within the system. The indicia of roles for the first and second user are interpreted through Hensen [28-34] that has the front (second user) and back end user (first user) terminals and further based on access within the system. The combination is that Damore teaches the structure of the remote storage through the network which would be obvious in terms of substituting with the network-based storage database within the combination.)
wherein the editing comprises: in response to editing, automatically update, via the computing device, both the first template or layout and the first design (Paragraphs [53-56, 72-75, and 79-82] Damore teaches that a similar collaboration system allows a user to modify/edit a master profile (interpreted as template) that would automatically update other associated profiles (interpreted as design) and the master profile. The combination is based on Hensen and Spring having updated within the database the edited templates with the content {Hensen [25-31] and Spring [73-75]} and Damore teaches the specific action of in response to editing the template (master file) automatically updating the template (master file) and the design (associated working files). It would be obvious to have the automatic updates based on the template and associated files as it would ensure proper version control of template design for the associated collaborations in terms of continuity and standardization.
Examiner notes that the term “automatically” is within the broadest reasonable interpretation as based on user intervention. The automatic updates describes and merely requires that the user edit and store/update within the system. There is no requirement that rules are checked, the action is without user intervention, or timing in terms of the speed of the updated files (e.g. instantaneous, real-time). The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  ; 
The combination teaches a collaborative system for template and designs that are modified and edited from users which are then sent for approval from a third user in a cycle until the design is approved and Damore teaches that a similar collaborative system has automatic updates for designs where the master file (template) is modified and associated works are updated accordingly. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative system for template and designs that are modified and edited from users which are then sent for approval from a third user in a cycle until the design is approved of the combination the ability to have a similar collaborative system has automatic updates for designs where the master file (template) is modified and associated works are updated accordingly as taught by Damore since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the automatic updates would ensure proper version control of template design for the associated collaborations in terms of continuity and standardization.

The combination teaches the above-enclosed limitations, however, the combination does not specifically teach creating and inviting team members and streaming the workspace to access the design based on the roles provided;
Berger teaches 47b) creating a team by the administrator, via a user interface displayed on the computing device; d) defining and adding user roles for team members by the administrator, via the user interface, wherein the user roles for team members include a first user role associated with the administrator and a second user role associated with a second user; f) inviting team members to participate in a design and branding process by the administrator, via the user interface; h) accessing the system by the team within an assigned role to work on the design, via the user interface; and j) streaming a team member's completed parts of the branding design to the team homepage that is accessible to the other team members, via the user interface (Paragraphs [34-45 and 57-60]; Berger teaches a similar template design system that allows for a collaborative workspace for users to access and create work items (such as the branding materials as taught by the combination). Berger specifically teaches that the collaborative workspace allows for users to invite other users to a workspace. Users in the workspace can add, edit, and delete content from the workspace, and team members are designated by the roles and permissions with respect to access rights. 
The combination teaches a similar element with the front-end user (interpreted as administrator) and back-end user (interpreted as second user) and the combination with Berger is based on the invitation and setting of roles by the user for access permissions. Streaming is interpreted through the workspace that provides notifications and real-time aspects with regards to adding, deleting, or modifying elements in the workspace. Further, the interface allows for action items to be created and manipulated for the collaborators. It would be obvious to combine the branding/marketing system with the ability of the collaborators having invited and permission based access rules as taught by Berger as the collaboration allows for teams ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the permission based branding and marketing template system of the combination the ability for a collaborative system that allows users to work in teams and have access rules defined by roles and have the team notified and display the different elements that are being manipulated as taught by Berger since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the collaboration allows for teams to have more efficient and user-friendly communication with regards to projects [Berger 5]. 
Therefore, from this teaching of Berger, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the permission based branding and marketing template system of the combination the ability for a collaborative system that allows users to work in teams and have access rules defined by roles and have the team notified and display the different elements that are being manipulated as taught by Berger for the purposes of the collaboration allows  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Berger further teaches further comprising the step of selecting a team color for the team homepage, via the user interface (Paragraphs [37-52]; Berger discloses that the team setting up the workspace can create, edit, and change different elements of the workspace including a workspace color and text. Further, the team members can select a color for their icon in the workspace that allows the users to see who is doing what edits. Further, this can be with combination of Spring that teaches a content template can be designed with a background color so that the workspace can reflect a team color. 
Examiner notes that functionally the color is merely a design choice and the combination of elements teaches that color is a settable feature within the workspace. The functioning element is that a color is chosen and what that color represents is merely non-functional descriptive material. Refer to MPEP 2111.05 and 2144.04(I) “aesthetic design changes”.).  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Berger further teaches wherein team member invitations are internal only (Paragraphs [34-45]; Berger teaches that the members can be internal .  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Hensen further discloses wherein team member invitations are external only (Paragraphs [25-35]; Hensen teaches that the system has the front-end users that are outside the association with the Company (and thus interpreted as external). The invitation is taught through Berger and the front-end user can be a third party or other user that uses the permissioned templates outside the Company.).  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Berger teaches wherein team member invitations are internal (Paragraphs [34-45]; Berger teaches that the members can be internal to a company or other organization (school, department, or course setting).)
In combination with Berger, Hensen further discloses and external (Paragraphs [25-35]; Hensen teaches that the system has the front-end users that are outside the association with the Company (and thus interpreted as external). The invitation is taught through Berger and the front-end user can be a third party or other user that uses the permissioned templates outside the Company.). 
 
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Hensen further discloses wherein the user roles for team members comprise an administrator, a publisher, an editor, a graphic artist, a layout creator, a team member, an authorizer, a reviewer (Hensen discloses the system has users that functionally are an administrator, authorizer, publisher, editor, layout creator, and a reviewer (back-end user) and a user that is functionally graphic artist (Hensen specifically teaches that the front-end user can create different art elements to be approved by the back-end) and team member (interpreted through the front-end user and the third-party user).) 
Examiner notes that the system functionally has different permissions and the different roles are merely non-functional titles for a human reader to relate the user permissions with the roles, however, the different roles are not provided with specific permission-based elements and thus are not functional within the system. Thus the roles are merely titles/names for a user and are interpreted as non-functional descriptive material. Refer to MPEP 2111.05.  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Hensen further discloses further comprising the step of restricting access to the branding capital, via the computing device, based on the indicia of user roles (Paragraphs [25-38]; Hensen discloses that the back-end user can designate the elements for the front-end user to have access to (interpreted as restricting access). Further, Hensen discloses that the front-end user can have access to branding elements but restricted from editing the copy or other elements.).  
Regarding claim 14, the combination teaches the above-enclosed limitations;
Hensen further discloses further comprising limiting access to branding capital, via the computing device, based on the indicia of user roles (Paragraphs [25-38]; Hensen discloses that the back-end user can designate the elements for the front-end user to have access to (interpreted as restricting access). Further, Hensen discloses that the front-end user can have access to branding elements but restricted from editing the copy or other elements.
Berger, within the combination of elements, also teaches [36-38] also has permission based roles that limit access to certain access within the workspace.).  
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Hensen further discloses further comprising limiting modifications to the branding capital, via the computing device, based on the indicia of user roles (Paragraphs [25-38]; Hensen discloses that the back-end user can designate the elements for the front-end user to have access to (interpreted as restricting access). Further, Hensen discloses that the front-end user can have access to branding elements but restricted from editing the copy or other elements.).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hensen et al [2003/0195802], hereafter Hensen, in view of Spring et al [2005/0102260], hereafter Spring, Damore et al [2014/0324968], hereafter Damore, and Berger et al [2015/0082195], hereafter Berger, further in view of Romney et al [2009/0222276], hereafter Romney
Regarding claim 16, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the marketplace is a third party marketplace;
Romney teaches further comprising the step of accessing branding capital from a third party marketplace, via the computing device (Fig 1, 4, and paragraphs [37-49]; Romney teaches that a creator can provide webpage and avatar designs through a marketplace for other creators to use 
Romney’s system is a third party that allows for front-end users to create and utilize for the marketing material. Romney’s system provides a user with greater content that can be used in the marketing material, as well as, further independence for the front-end user to sell design elements through the creator space that allows for fees to be attributed for copiers to pay creators for a design. Romney teaches the specific combination of a third party marketplace that would be obvious to combine in the marketing template and design marketplace system of the combination as both are directed towards a creative template-based design and Romney provides additional content and a revenue stream access for creators beyond the job provided by the Company.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the marketing template and design elements that has access to third party designations 
Therefore, from this teaching of Romney, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the marketing template and design elements that has access to third party designations and a system marketplace for projects to be uploaded and shared of the combination the ability for the system to include a third party marketplace that allows a creator and copier to have access to content as taught by Romney for the purposes of the third party marketplace allows for a creator (such as the front-end user of the combination) the ability to have access to other content and gather fees from uploaded projects and designs through the marketplace.
Regarding claim 17, the combination teaches the above-enclosed limitations; 
wherein the branding capital functionality is limited by constraints in the branding capital access from the third party marketplace (Paragraphs [37-49]; Romney teaches that the creator can limit modifications that the copier can make for the design.).  
Regarding claim 18, the combination teaches the above-enclosed limitations;
 	Romney further teaches wherein the third party marketplace branding capital functionality is limited by the indicia or user roles (Paragraphs [37-49]; Romney teaches that the creator can limit modifications that the copier can make for the design. The modifications can be further limited within the combination as Spring teaches [76-85] that a user would need a password to access the design on the marketplace. Further, Berger and Hensen teach permission based user roles that limit functionality with respect to different elements. Thus the combination has the creator limiting access based permissions based on the user roles within the combination as the creator can limit what modifications the copier can make to the design.).  
Regarding claim 19, the combination teaches the above-enclosed limitations;
Romney further teaches wherein the third party marketplace branding capital is automatically updated (Paragraphs [37-49]; Romney teaches that the copier being allowed to make modifications will update the creator site that provides a tracking element. Further the tracking allows others user . 
Response to Arguments
In response to the arguments filed April 18, 2021 on pages 10-19 regarding the 35 USC 103 rejection, specifically that the claimed invention does not recite a method of organizing human activity. 
Examiner respectfully disagrees. 
Examiner notes that the 35 USC 101 rejection, as written above, does not solely rely on the examples within the specification. The analysis and rejection are based on the claim limitations and discussed the specification in terms of the interpretation and environment for the claimed invention. The arguments are also merely an allegation that the rejection is flawed and provides no discussion beyond citing the rejection and stating “the Examiner’s analysis that the claimed invention falls ‘under certain method[s] of organizing human activity grouping of abstract ideas’ is flawed” (pg. 11). 
The arguments then describe the claimed invention in terms of the amendments which describe the system determining, from indicia of user roles stored in the remote storage, automatic updates based on a stored association of designs with the branding kits. Further, having the design templates and first designs updateable based on a single operation. These elements merely describe the generic technological elements implementing the abstract idea. There is no claim language or specification language in terms of what the association is within the claimed invention. The association could be as broad as the template and design are stored in the 
Further, Examiner wants to note that the arguments discuss the automatic updates as inherently or directly require the system to check rules to ensure conformity within the design process. This is not explicitly required within the claim limitation. There is no specific claim language that the system determines the validity or conformity based on the edits, updates, and user roles. The specification paragraph cited on pg. 16 [paragraph 60] is directed towards features which are not required or claimed, as written above. The automatic updates and amendments merely describe that the 
The arguments regarding the 35 USC 101 rejection that provides an example of the claimed invention in terms of being similar to a whiteboard meeting for design as being “non-sensical” was merely to show that the claimed invention is describing a collaborative system for users to design. The system requiring that the design have automatic updates based on edits of a color, font, and logo within the design and using a computer is merely implementing the abstract idea. The claims describing automatic updates, remote storage, and interface elements are not transformative into a practical application. The claimed invention as a whole is describing a collaborative workspace system that allows users to edit, create, and automatically update design using generic technological elements which falls under certain methods of organizing human activity grouping of abstract idea. 
The arguments that are directed towards the claimed invention reciting a practical application analogous to DDR Holdings in terms of the arrangement that solves the problem of how to update computer storage of what could be a very large number of designs that have been prepared based on a template. Examiner first notes that there is no specific claim language or description in terms of the amount of designs in relation to the template being stored. There is no indication that the problem being solved 
Examiner notes that Applicant further argues elements and features which are not claimed as being the improvement in terms of the conformity and having different elements based on user permissions. The claims merely provide an interface for users to have font, color, or logo but there is no specific claim language that restricts the content presented, how the user roles define interacting with the content, or that the content is different based on the roles. Examiner notes that having interface elements associated with the branding kit, first user, and second user is not specifically requiring different content elements or restrictions in terms of what is presented and available for the user(s).

The arguments allege that the rejection dismisses DDR Holdings consideration for the claimed invention. Examiner notes that DDR Holdings is specifically directed towards, “A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage” (MPEP 2106.05(a)). The claimed invention is describing a marketing collaboration using interface elements to present, update, and store templates based on font, color, and logo. These specific nature of DDR shows the improvement to the specific technology of hyperlink protocols and the pending application is not directed towards hyperlink protocols.  Examiner does not dismiss DDR Holdings, because the pending application is not analogous in terms of the technology that is discussed in DDR Holdings. 
Lacking any further arguments, claims 1-19 are maintaining the 35 USC 101 rejection, as rejected above in light of the claim amendments.
In response to the arguments filed April 18, 2021 on pages 10-19 regarding the 35 USC 103 rejection, specifically that the claimed invention does not recite a method of organizing human activity. 
Examiner respectfully disagrees. 
The arguments discuss the amendments to claims 1 and 7 in terms of the claim limitation regarding that in response to the editing of the first content {font, color, and logo} replacing both the template or layout and the first design with the second content {font, color, and logo}. This is further amended regarding the automatic updates to the design for a second user. In terms of Hensen in view of Spring, the combination teaches that a user 
Damore teaches (paragraphs 53-56, 72-75, and 79-82) that a similar collaboration system allows a user to modify/edit a master profile (interpreted as template) that would automatically update other profiles associated with the master profile. Damore teaches that the collaboration master file can be a sound, video, or other file content (such as the video and other media template elements as taught by the combination). The combination is based on Hensen and Spring having updated within the database the edited templates with the content {Hensen [25-31] and Spring [73-75]} and Damore teaches the specific action of in response to editing the template (master file) automatically updating the template (master file) and the design (associated working files). It would be obvious to have the automatic updates based on the template and associated files as it would ensure proper version control of template design for the associated collaborations in terms of continuity and standardization.
Examiner notes that the term “automatically” is within the broadest reasonable interpretation as based on user intervention. The automatic 
Lacking any arguments, claims 1 and 7 are maintaining the 35 USC 103 rejection of being obvious over the cited prior art, as rejected above in light of the amended claim elements. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Hensen in view of Spring and Damore, and, where appropriate, in further view of Berger and Romney. 
Lacking any further arguments, claims 1-19 are maintaining the 35 USC 103 rejection of being obvious over the cited prior art, as rejected above in light of the amended claim elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vyas, Dhaval; van der Veer, Gerrit; Nijholt, Anton, "Creative practices in the design studio culture: collaboration and communication" Cogn Tech Work, published June 23, 2012, accessed November 18, 2021 https://link.springer.com/article/10.1007/s10111-012-0232-9 (state of the prior art used within 35 USC 101 rejection.);
Amado et al [2003/0220905] (content collaboration between editor and other team members that base design/content off templates);
Culver et al [2012/0110087] (collaboration tool that has different profiles and permissions for a team, specifically for software projects but the collaboration interface provides updates, permissions, and user roles);
Noland et al [2017/0132200] (collaboration interface for a document workflow based on template and content triggers. Also has team members and roles that can create, edit, and delete templates);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689            

/PAUL R FISHER/Primary Examiner, Art Unit 3689